Citation Nr: 0214726	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  94-32 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981.  He has also served with the National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That decision was affirmed in an 
October 1996 Board decision.

The veteran appealed the Board's 1996 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 1997, counsel for VA and the veteran filed a "Joint 
Motion for Remand and to Suspend Further Proceedings."  An 
August 1997 Court Order granted the motion and vacated the 
October 1996 Board decision.  In April 1998, the Board 
remanded the case to the RO for readjudication and 
disposition in accordance with the Court's Order.  Additional 
RO action has been accomplished and the case is now before 
the Board for adjudication.  

In statements dated in May 1993, the veteran requested 
service connection for a low back condition, residuals of a 
head injury, left toe disability, and bilateral knee 
disabilities.  These claims will be referred to the RO for 
further action once the Board has completed all action with 
regard to the claim currently on appeal.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
denied by the RO in June 1990.

2.  Evidence submitted since June 1990 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1990 decision denying service connection 
for a psychiatric condition is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2001).

2.  Evidence received since the June 1990 decision is new and 
material. .  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1986, the veteran filed a claim for service 
connection for a disability of the nerves, caused by military 
service.  He also submitted another claim form in May 1986, 
claiming entitlement to service connection for a mental 
condition, which began in 1981.  He described the condition 
as "manac Depression" (sic) and indicated that he had 
received treatment from 1981 to 1986.  Rating decisions in 
May and June 1986 denied the veteran's claim.  A June 1986 
letter notified the veteran of the RO's decision.  

In April 1990, the veteran filed a claim for service 
connection for schizoaffective schizophrenia.  He reported 
having received treatment in 1981 for a psychiatric disorder 
at the Base Hospital in Ft. Hood, Texas.  He also reported 
having received treatment at a private facility from 1981 to 
the present.  A June 1990 rating decision denied that claim, 
and the veteran was notified via a July 1990 letter.  The 
veteran did not appeal, and the decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108.  The Board notes that the 
October 1996 Board decision which denied the veteran's 
petition to reopen his claim was predicated on the new and 
material evidence test which was in effect at the time.  At 
that time, new evidence meant evidence which was not 
cumulative or redundant; material evidence meant evidence 
which was relevant and probative to the issue at hand, and, 
when viewed in the context of all the evidence, it raised a 
reasonable possibility of a change in the prior adverse 
decision.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
However, since the October 1996 Board decision, the United 
States Court of Appeals for the Federal Circuit overruled 
Colvin and its progeny as to the materiality element of the 
new and material evidence test.  See Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998). 

The new and material evidence test which must now be applied 
is set forth under 38 C.F.R. § 3.156.  Under 38 C.F.R. 
§ 3.156, new and material evidence means evidence not 
previously submitted to the agency decisionmakers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991).  Service connection may also be granted for a 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

In the case of a veteran who had 90 days or more of active 
duty service after December 31, 1946, any chronic disease, to 
include psychoses, will be granted service connection if 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2001). 

The record as of June 1990 indicates that in November 1983, 
the veteran underwent a VA examination.  The examination 
report indicates, in pertinent part, that the veteran 
reported having lost time from work due to mental and 
physical ailments.  He reported having been treated for his 
mental state at a private medical facility from April 1983 to 
the present.  Neurological examination noted that he appeared 
tense.  His diagnoses included alcoholism.  

Private medical records from the Sacred Heart Hospital, dated 
in February 1985,  note that the veteran had a history of 
depression and alcohol abuse, and that he was on medication 
for depression.  Medical records from the Suburban Hospital, 
dated in March 1985, note that the veteran received treatment 
for physical ailments.  These records also noted that he 
abused alcohol.  Medical records from the Sacred Heart 
Hospital, dated in May 1985, note that he was seen for viral 
syndrome.  It was again noted that he had a history of 
chronic alcohol abuse.  Mental examination noted that he was 
alert, oriented, and appropriate, with flat affect, and that 
he was attention seeking.  The psychiatric diagnosis was 
chronic anxiety behavior and borderline personality.  

A May 1985 report from the Central Montgomery Mental Health 
Center indicates that since the veteran's first contact in 
March 1983, the veteran had received continuous outpatient 
treatment.  Since the start of his treatment at Central 
Montgomery, he had made several attempts to hold employment, 
all of which had been of brief duration.  It was noted that 
each time the veteran tried to work, he became anxious, 
irritable and overtly paranoid.  The examiner stated that the 
veteran's exact diagnosis remained "something of a puzzle."  
The examiner also stated that the veteran's history, as well 
as his behavior since his involvement with the program at 
Central Montgomery, would support a diagnosis of borderline 
personality.  He had a history of impulsive, sometime self-
destructive behavior.  Part of this was his past history of 
abuse of alcohol.  He insisted, however, that he had not used 
alcohol since his treatment at the Valley Forge Center, prior 
to beginning treatment at Central Montgomery.  

Medical records from the Sacred Heart Hospital, dated in 
August 1985, indicate that the veteran was seen for feeling 
"hyper."  He denied drug or alcohol use.  The diagnosis was 
anxiety.  Medical records dated in December 1985 noted that 
he had discontinued his medication two weeks earlier.  He had 
been in inpatient and outpatient programs for alcohol abuse.  
He reported feeling weak for the past 1 1/2 weeks.  The 
diagnosis was borderline personality with acute anxiety.  He 
was referred to the psychiatric clinic.

Psychological and psychiatric reports from Central 
Montgomery, dated in January and February 1986, indicate that 
in 1983, the veteran was referred for treatment by his mother 
because of problems with depression, lack of employment, lack 
of socialization, and some suicidal ideation.  Since that 
time, he had been seen for individual psychotherapy.  It was 
also noted that he had been arrested for firing a gun in the 
street.  He reportedly was frustrated about not having a job.  
The examiner indicated that the diagnosis which best fit the 
veteran was major depressive disorder and borderline 
personality.    

A psychiatric summary from Central Montgomery, dated in April 
1990, indicates that the veteran had been in outpatient 
treatment at the facility since 1983.  He came to the 
facility suffering from symptoms of depression.  At the time, 
he reportedly claimed to have had symptoms of psychiatric 
disorder for over two years, and that the symptoms began in 
service.  Since he was first seen, he had shown a mixed 
picture, with periods of moderate to severe depression, and 
periods of psychosis.  Although in the past he had had 
periods of relative good functioning, and even some periods 
during which he was able to hold employment, his overall 
level of functioning had deteriorated over the years.  The 
diagnosis which best fit at the time of the psychiatric 
summary was schizoaffective schizophrenia.  

Evidence submitted since the June 1990 rating decision, in 
pertinent part, includes a private psychiatric evaluation 
report, dated March 18, 1983.  The report indicates that the 
veteran was referred to the clinic by his mother because of 
depression, lack of employment, lack of socialization, and 
some suicidal ideation.  He reported that one problem created 
another problem because he did not have a job, he was 
frequently tense, restless, did not know what to do with his 
free time, and was often depressed.  His problem reportedly 
began at the time he was discharged from the service in 
December 1981.  For approximately the first year, he went to 
live with his father.  His father apparently felt that the 
veteran was not making much effort to find a job, and told 
him that he needed to see a psychiatrist.  He subsequently 
worked at various jobs for short periods of time.  He later 
felt that his father and his uncle were plotting against him 
and telling the unemployment office that he was not mentally 
capable of handling his own funds.  Subsequently, the veteran 
went to live with his mother.  He had continued to feel 
depressed off and on and on one occasion, attempted suicide 
by swallowing an ounce of iodine; he reportedly had no  
reaction to this.  Psychiatric examination was conducted and 
the impression was paranoid personality, rule out 
schizophreniform disorder.  The examiner noted that the 
veteran reflected a sense of isolation and paranoid thinking 
dating back to high school.  He refused to cooperate with the 
school system, with the army, and with later employers.  He 
had attributed malicious intent to employers, girlfriends and 
family.  His religious transformation at the age to 16 gave 
further evidence of his paranoid thinking.  At the present 
time, he showed somatic delusions, referential thinking, 
tension, and blunting of affect.  Although he did not as yet 
fit the diagnosis of paranoid schizophrenia, he was probably 
on a continuum in that direction.  

Evidence submitted since the June 1990 rating decision also 
includes private psychiatric records, dated between 1986 and 
the present, indicating prolonged treatment for psychiatric 
problems.  It is noted that a psychiatric evaluation, dated 
in December 1986, noted that he was being evaluated for 
shooting a gun at a pedestrian.  He reportedly had stopped 
his medication for 3 weeks prior to the incident.  He also 
reported visual and auditory hallucination at the time of the 
incident.  He was hospitalized for evaluation, and borderline 
personality with paranoid features and brief psychotic 
episode as well as schizophrenia was to be ruled out.  The 
discharge diagnosis was borderline personality disorder with 
psychotic features, and alcohol abuse, by history.  Other 
psychiatric records note diagnoses of, among others, chronic 
schizoaffective disorder, chronic schizophrenia, and 
polysubstance abuse.  

A letter dated in July 1993, was received from the veteran's 
father, who indicated that the veteran had psychological 
problems which had become worse over the years.  His symptoms 
included hearing voices which told him to hurt himself or 
others, moderate violent episodes of psychotic expression, 
delusions of grandeur, and visual hallucinations.  His father 
indicated that in 1982, he recommended that the veteran seek 
professional help via the VA hospital; however, the veteran 
refused, and sought private help.  

During an RO hearing held in October 1993, the veteran 
testified that he began hearing voices while on active duty 
service.  He also testified that after leaving service in 
December 1981, his father was concerned because he had never 
seen the veteran in that manner.  The veteran was having 
"nervous breakdowns" and violent fights, and was on a 
rampage where he could have gotten killed or killed someone.  
His father wanted to bring him to the VA; however, he was 
angry with the government, and he rebelled against his father 
and left to live with his mother.  His mother felt the same 
as his father, and she arranged for him to see a private 
doctor.    

The Board notes that prior to June 1990, the RO had made 
repeated attempts to obtain the veteran's complete service 
records.  However, the only service records which could be 
obtained were the veteran's service enlistment examination, 
as well as other enlistment documents.  No other active duty 
or National Guard service  records could be located.  
However, in March 2002, the Pennsylvania Army National Guard 
was able to locate some of the veteran's records, and 
forwarded copies to the RO.  These records include a January 
1982 examination report for enlistment in the Army National 
Guard, which noted no psychiatric or nervous conditions.  
Also, an April 1983 memorandum from the Army National Guard 
noted that the veteran had absented himself from regularly 
scheduled drills on numerous occasions.  He had a total of 11 
AWOL's (absence without official leave).  His periods of AWOL 
were in September, November, and December 1982.  It was noted 
that the veteran had been counseled by the First Sergeant and 
by other members in his chain of command, but that all 
efforts had failed.  He was thus transferred to the 
Individual Ready Reserve.  

The Board has considered the evidence of record as well as 
the applicable law and regulations, and finds that new and 
material evidence has been submitted.  The record as of June 
1990 showed that the veteran had began treatment for 
psychiatric problems in March 1983, when he was referred for 
treatment by his mother due to symptoms of depression, lack 
of employment, lack of socialization, and some suicidal 
ideation.  He reported at that time that he had had these 
symptoms for approximately 2 years.  The record as of June 
1990 also showed that he had received continuous psychiatric 
treatment since March 1983.  His attempts at holding 
employment since 1983 had been brief and unsuccessful due to 
anxiety, irritability, and paranoia.  He showed periods of 
moderate to severe depression and periods of psychosis.  
Although he had periods of good functioning and some periods 
when he could hold jobs, his overall level of functioning had 
deteriorated since the start of his treatment in 1983.  His 
diagnoses varied throughout the years, from personality 
disorders, to psychoses, depression, anxiety, and 
schizoaffective schizophrenia, among others.  

While much of the evidence submitted since June 1990 is 
cumulative and redundant in that it provides information 
which was previously known, there is also evidence which 
sheds further light, or provides objective evidence, as to 
the possible commencement date of the veteran's psychiatric 
disability.  The most notable evidence is the service records 
which were obtained from the National Guard, which report 
that the veteran had 11 AWOL's in 1982, and that despite 
repeated counseling, the veteran continued with his behavior.  
The veteran's father's July 1993 letter sheds further light 
on the veteran's psychiatric problems in 1982, which may be a 
possible explanation, at least in part, for the veteran's 
AWOL's in 1982.  Again, prior to June 1990, VA was aware of 
the veteran's assertions that his psychiatric symptoms began 
in service or shortly after separation from active duty 
service.  The veteran himself made these assertions to the 
VA, as well as to medical/psychiatric professionals.  
However, other than the veteran's own statements, there was 
no objective evidence as of June 1990, which showed that 
there was a possibility that the psychiatric problems 
manifested themselves prior to 1983.  The current evidence 
does provide additional, objective evidence, of possible 
psychiatric problems during the one year presumptive period 
after the veteran's separation from service.  The Board finds 
that this evidence, along with the veteran's 1993  testimony 
as to the specific symptoms experienced in service, and 
having been scheduled (by his father) for VA psychiatric 
treatment in 1982 (although he refused to go), when 
considered with the previous evidence of record, which showed 
psychiatric treatment just 3 months after the end of the 
presumptive period under 38 C.F.R. § 3.307, as well as the 
previous medical evidence which noted his inability, since 
1983, to successfully hold on to jobs for any extended period 
of time due to his psychiatric problems, is so significant 
that it must be considered in order fairly decide the merits 
of this claim.  Accordingly, this case is reopened.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 5107 (West 
Supp. 2002).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See 66 Fed. Reg. 33311 
(2001); VAOPGCPREC 11-2000 (2000).  Regulations implementing 
the law were promulgated at 66 Fed. Reg. 45620-45632 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In the case at hand, in light of the fact that there is a 
complete grant of benefits with regard to the issue being 
decided at this time, the veteran cannot be prejudiced by the 
Board's review of the claim on the basis of the current 
record. 

The veteran is advised that the Board is taking additional 
development on the issue of entitlement to service connection 
for a psychiatric disorder pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


ORDER

Insofar as new and material evidence has been submitted to 
re-open a claim for service connection for a psychiatric 
disorder, the claim is re-opened.  To this extent, the appeal 
is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

